        Case 2:20-cv-00638-RB-KRS Document 7 Filed 12/23/20 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

JESSE LENTE,

       Petitioner,

v.                                                                 No. 20-cv-0638 RB-KRS

FNU LUN,
ATTORNEY GENERAL FOR
THE STATE OF NEW MEXICO,

       Respondents.

                           MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on Jesse Lente’s Habeas Corpus Petition Under 28

U.S.C. § 2254 Claims. (Doc. 5.) Petitioner challenges his state convictions for criminal sexual

penetration based on, inter alia, ineffective assistance of counsel. The Court previously directed

him to show cause why his § 2254 claims should not be dismissed as untimely. Because there are

no grounds for tolling, the Court must dismiss the Petition.

I.     BACKGROUND

       The following background is taken from the Petition and Petitioner’s state court criminal

dockets, Case Nos. D-202-CR-2000-05150, A-1-CA-23934, A-1-CA-38876, S-1-SC-29365, S-1-

SC-35122, S-1-SC-36537, S-1-SC-36540, and S-1-SC-38548. See United States v. Smalls, 605

F.3d 765, 768 n.2 (10th Cir. 2010) (recognizing a court may take judicial notice of docket

information from another forum); Mitchell v. Dowling, 672 F. App’x 792, 794 (10th Cir. 2016)

(Habeas courts may take “judicial notice of the state-court docket sheet to confirm the date that

each [state] motion was filed”). The New Mexico Supreme Court (NMSC) also set out a procedural

history in New Mexico v. Lente, 453 P.3d 416 (N.M. 2019), which is consistent with the state

criminal docket entries.
         Case 2:20-cv-00638-RB-KRS Document 7 Filed 12/23/20 Page 2 of 8



        In 2002, a jury convicted Petitioner of at least 26 child abuse charges, including criminal

sexual penetration of a child under 13, criminal sexual contact, inference with communications,

and bribery of a witness. See Lente, 453 P.3d at 421; see also Verdicts in D-202-CR-2000-05150.

By a Judgment entered February 20, 2003, the state court sentenced him to 236 years imprisonment,

minus two days. (See Doc. 5 at 3.) See also Judgment in D-202-CR-2000-05150. Petitioner

appealed, the New Mexico Court of Appeals (NMCA) affirmed, and the NMSC denied certiorari

relief. See Opinion in A-1-CA-23934; Order in S-1-SC-29365; New Mexico v. Lente, 119 P.3d 737

(N.M. Ct. App. 2005). 1 On September 19, 2005, the NMCA issued a final mandate resolving the

direct appeal. See Mandate in D-202-CR-2000-05150. The state dockets reflect Petitioner did not

seek further review with the United States Supreme Court (USSC). His conviction therefore

became final, at the latest, on December 20, 2005, i.e., the first business day after expiration of the

90-day federal certiorari period. See Rhine v. Boone, 182 F.3d 1153, 1155 (10th Cir. 1999) (where

petitioner declines to seek federal certiorari review, the conviction becomes final after the 90-day

USSC certiorari period has passed).

        There was no substantive case activity for about five years. See Docket Sheet in D-202-CR-

2000-05150. On August 31, 2010, Petitioner filed a motion seeking discovery of exculpatory

evidence and trial transcripts. See Motion in D-202-CR-2000-05150. The state court provided the

trial transcripts but did not explicitly rule on Petitioner’s argument regarding constitutional

violations. See Order entered Dec. 7, 2010 in D-202-CR-2000-05150. On May 14, 2013, Petitioner



1
  Petitioner alleges his counsel did not seek certiorari review. (See Doc. 5 at 3.) It is not clear whether he
means certiorari review with the NMSC, which is controverted by the state docket, or federal certiorari
review. In any event, as discussed below that claim pertains to the merits of Petitioner’s ineffective
assistance claim, rather than the timeliness of his claims.

                                                      2
        Case 2:20-cv-00638-RB-KRS Document 7 Filed 12/23/20 Page 3 of 8



filed the first of several state habeas petitions. See Habeas Corpus Petition in D-202-CR-2000-

05150. The state trial court eventually granted habeas relief in 2017. The state trial court found the

various sex abuse charges violated double jeopardy principles, and there was insufficient evidence

to support the convictions. See Amended Order entered June 6, 2017 in D-202-CR-2000-05150.

However, the NMSC reversed that ruling on October 31, 2019. See Lente, 453 P.3d 416. Petitioner

continued to litigate in the state court, which denied the most recent motion to reconsider his

sentence on February 19, 2020. See Order in D-202-CR-2000-05150.

       On July 1, 2020, Petitioner initiated the federal case by filing a pro se Motion for Extension

of Time Under 28 U.S.C. § 2254. (Doc. 1.) Petitioner believed his habeas limitation period expired

on December 15, 2020, and sought an extension to file a federal 28 U.S.C. § 2254 habeas petition.

The Court reviewed the Motion for Extension together with Petitioner’s state criminal dockets and

determined that, absent grounds for tolling, the habeas limitation expired years before he filed the

Motion for Extension. By a Memorandum Opinion and Order entered November 18, 2020, the

Court explained the statute of limitations and gave Petitioner two options on how to proceed. (See

Doc. 4 (“Screening MOO”).) The Screening MOO permitted Petitioner to either dismiss this action

without prejudice, in which case it would not count as his “first” habeas action, or alternatively,

proceed and attempt to establish grounds for tolling. In the event Petitioner wished to proceed, the

Screening MOO fixed a deadline of December 18, 2020, for him to file his claims on the proper

§ 2254 form; address the filing fee; and show cause why the habeas claims are not time-barred.

(See id. at 5.) The Screening MOO stated: “Petitioner can include his show-cause arguments in the

§ 2254 petition or file a separate show-cause response addressing timeliness. Either way, any

§ 2254 filing must address timeliness.” (Id.)


                                                  3
        Case 2:20-cv-00638-RB-KRS Document 7 Filed 12/23/20 Page 4 of 8



       Petitioner filed a Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus (Doc. 5)

(Petition), which is handwritten but substantially follows the official form. The Petition raises

claims for ineffective assistance of counsel, double jeopardy, due process violations, prosecutorial

misconduct, and interference with the right to appeal. See Doc. 5 at 3. Petitioner also filed a Motion

to Proceed In Forma Pauperis (Doc. 6), which reflects he is unable to prepay the filing fee. The

Court will grant that Motion and address timeliness, which is a threshold requirement for obtaining

federal habeas relief. See Habeas Corpus Rule 4 (requiring courts to conduct a sua sponte review

and dismiss any petition where relief is clearly barred); Day v. McDonough, 547 U.S. 198, 209

(2006) (As part of the initial review process, “district courts are permitted … to consider, sua

sponte, the timeliness of a state prisoner’s habeas petition”).

II.    DISCUSSION

       Petitions for a writ of habeas corpus by a person in state custody must generally be filed

within one year after the defendant’s conviction becomes final. See 28 U.S.C. § 2244(d)(1)(A). The

one-year limitation period can be extended:

               1.      While a state habeas petition is pending, § 2244(d)(2);
               2.      Where unconstitutional state action has impeded the filing of a
                       federal habeas petition, § 2244(d)(1)(B);
               3.      Where a new constitutional right has been recognized by the
                       Supreme Court, § 2244(d)(1)(C); or
               4.      Where the factual basis for the claim could not have been discovered
                       until later, § 2244(d)(1)(D).

Because the limitation period is not jurisdictional, it may also be extended through equitable tolling.

See Clay v. United States, 537 U.S. 522, 524 (2003).

       As noted above, a criminal conviction becomes final through “the conclusion of direct

review or the expiration of the time for seeking such review.” Locke v. Saffle, 237 F.3d 1269, 1272–


                                                  4
        Case 2:20-cv-00638-RB-KRS Document 7 Filed 12/23/20 Page 5 of 8



1273 (10th Cir. 2001) (quoting 28 U.S.C. § 2244(d)(1)(A)). Petitioner’s criminal Judgment became

final, and the habeas limitation period began to run, no later than December 20, 2005. Petitioner

elected not to seek direct review in the USSC, and that date represents the first business day after

expiration of the 90-day USSC certiorari review period. Id.; Rhine, 182 F.3d at 1155. The state

court docket reflects there was no case activity during the next year. Absent tolling, the one-year

limitation period expired by December 20, 2006, and any § 2254 claims are time-barred.

       The Court explained these principles in the Screening MOO, which set forth the state court

timeline and the legal standards for equitable and statutory tolling. The Petition does not contest

the above timeline, nor does it directly address the time-bar or tolling. Petitioner instead presents

detailed arguments and facts in support of his underlying habeas claims. Federal courts cannot grant

relief on the merits of a habeas claim unless the petitioner complies with the stringent procedural

requirements of §§ 2244 and 2254, including the one-year limitation period. See United States v.

Greer, 881 F.3d 1241, 1244 (10th Cir. 2018) (“Before addressing the merits of [petitioner’s] claim,

he must show that he can satisfy the procedural requirements of the Antiterrorism and Effective

Death Penalty Act (AEDPA). . . . The first of these barriers is timeliness.”). Thus, any alleged

defects in the state criminal proceeding cannot save the otherwise untimely § 2254 Petition.

       The Court will also address Petitioner’s implied assertion that the one-year period is tied to

the conclusion of his most recent habeas appeal with the NMSC, Case No. S-1-SC-36537. The

NMSC issued its mandate reversing the state trial order granting habeas relief on December 4,

2019. See Mandate in S-1-SC-36537. As explained in the Screening MOO, any state habeas

proceedings filed after 2006 cannot restart the clock or otherwise impact the expired limitations

period. See Gunderson v. Abbott, 172 F. App’x 806, 809 (10th Cir. 2006) (“A state court [habeas]


                                                 5
         Case 2:20-cv-00638-RB-KRS Document 7 Filed 12/23/20 Page 6 of 8



filing submitted after the . . . [one-year] deadline does not toll the limitations period.”); Fisher v.

Gibson, 262 F.3d 1135, 1142–43 (10th Cir. 2001) (Section § 2254 “petitions cannot be tolled for

time spent in state post-conviction proceedings because [petitioner’s state] applications for post-

conviction relief were not filed until after . . . the end of the limitations period”). 2 The 2019 NMSC

ruling therefore has no bearing on the timeliness of Petitioner’s § 2254 claims.

        The Court discerns that Petitioner did not know about federal habeas relief until years after

his conviction became final. In the section of his Petition addressing appeals, he alleges counsel

failed to seek certiorari review, presumably with the USSC, and he believed he had reached the end

of the appeal process. (See Doc. 5 at 3.) Elsewhere in the Petition, he argues he has no legal training.

(Id. at 13.) The Court is sympathetic to the fact that obtaining federal habeas review is an uphill

battle, particularly for pro se inmates. However, it is well settled that ignorance of the law cannot

excuse an untimely habeas filing. See Marsh v. Soares, 223 F.3d 1217, 1229 (10th Cir. 2000) (“It

is well established that ignorance of the law, even for an incarcerated pro se petitioner, generally

does not excuse prompt filing.”); Taylor v. Wade, 789 F. App’x 674, 677 (10th Cir. 2019)

(“[N]either [petitioner’s] misapprehension of the law nor his . . . claim of ineffective assistance of

counsel could excuse his failure to file a timely habeas petition”); Rojas-Marceleno v. Kansas, 765

F. App’x 428, 433 (10th Cir. 2018) (“A petitioner’s lack of legal knowledge or inability to afford

an attorney generally does not merit equitable tolling”); Hickmon v. Mahaffey, 28 F. App’x 856,

858 (10th Cir. 2001) (same).


2
  The Supreme Court has created one exception to this general rule. Jimenez v. Quarterman holds a state
habeas order granting an out of time appeal can “reset AEDPA’s 1-year limitations period,” since it
effectively “restore[s] the pendency of the direct appeal.” 555 U.S. 113, 120–21 (2009). The Jimenez
exception is inapplicable here because Petitioner filed a direct appeal immediately after his trial, and his
appeal period was never reopened.

                                                     6
        Case 2:20-cv-00638-RB-KRS Document 7 Filed 12/23/20 Page 7 of 8



       Finally, to the extent Petitioner contends his attorneys improperly failed to inform him about

his federal habeas rights, this is also not enough to overcome the time-bar. To obtain tolling based

on attorney misconduct, the attorney’s actions must be “[p]articularly egregious, . . . such as

repeated, deceitful assurances that a habeas petition would soon be filed.” Trujillo v. Tapia, 359 F.

App’x 952, 955 (10th Cir. 2010) (citing Fleming v. Evans, 481 F.3d 1249, 1255–56 (10th Cir.

2007)); see also Montoya v. Milyard, 342 F. App’x 430, 432 (10th Cir. 2009) (equitable tolling is

available where an attorney “affirmatively misled his client”). The failure to explain the federal

habeas deadline does not qualify as egregious misconduct. See Montoya v. Milyard, 342 Fed. App’x

430, 432 (10th Cir. 2009) (confirming that equitable tolling was unavailable based on “counsel’s

failure to notify [petitioner] of the [habeas] statute of limitations”); Holland v. Florida, 560 U.S.

631, 651–52 (2010) (“[A] garden variety claim of excusable neglect, such as a simple

miscalculation that leads a lawyer to miss a filing deadline, does not warrant equitable tolling.”).

       For these reasons, the Court concludes Petitioner has not established grounds for tolling the

one-year limitation period. The habeas limitation period expired, at the latest, in 2006, and the

federal habeas proceeding initiated on July 1, 2020 is time-barred. The Court must dismiss the

Petition (Doc. 1) with prejudice. The Court will also deny a certificate of appealability under

Habeas Corpus Rule 11, as the time-bar is not reasonably debatable in this case. See Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (certificate of appealability can only issue where “reasonable

jurists would find the district court’s assessment of the constitutional claims debatable or wrong”).

       IT IS ORDERED that the Motion to Proceed In Forma Pauperis (Doc. 6) is GRANTED.

       IT IS FURTHER ORDERED that Petitioner Jesse Lente’s Petition Under 28 U.S.C. §

2254 for Writ of Habeas Corpus (Doc. 5) is DISMISSED with prejudice; a certificate of


                                                  7
        Case 2:20-cv-00638-RB-KRS Document 7 Filed 12/23/20 Page 8 of 8



appealability is DENIED; and a separate judgment will be entered closing the civil case.




                                            ________________________________
                                            ROBERT C. BRACK
                                            SENIOR U.S. DISTRICT JUDGE




                                                8
